DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 5, recites a “fluid flue applicator” which should be corrected to read “fluid flow applicator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4- 25, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites “a plant” but it is unclear if this is the same plant previously recited in line 7 or a new/different plant.
Claim 4, line 2 recites “a control system” but it is unclear if this is the same control system as previously recited in claim 1 or a new control system. 
Claim 23, line 2 recites “a control system” but it is unclear if this is the same control system as previously recited in claim 1 or a new control system. 
Claims 5-22, 24-25 and 40-41 depend from a rejected base claim and are also rejected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 6, 7, 8, 13, 19-20 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija (US PGPUB 20170359943) in view of Ganmor (GB 2133664 A).
Regarding claim 1, Calleija teaches a plant treatment system comprising: a plant treatment apparatus comprising (apparatus 1; Fig. 1): one or more plant treatment devices (various control fluids are held in reservoirs 5 and are applied by apparatus 1, including: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; paras [0118-0121]) associated with at least one fluid flow channel (each individual treatment will be associated with its own supply line 6; Fig. 1) connected to at least one fluid flow applicator (nozzle 16; Fig. 1) having a selected fluid exit aperture (outlet orifice 17; Fig. 1), said at least one plant treatment device (reservoirs 5 which hold control fluids: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets) being configured and operable to apply treatment to at least a portion of a plant (para [0118]); and a sensing system (sensing system 30; Fig. 1; para [0116]) comprising one or more sensors (camera 31 or other sensors : infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems; Fig. 1; para [0045]) configured and operable to provide sensing signals indicative of a condition of said at least portion of the plant (camera 31 is adapted to generate data about the environment which is analyzed by the control system and classification system; paras [0036] and [0045]), said one or more sensors (camera 31; Fig. 1) comprising an optical sensor configured and operable to provide the sensing signals indicative of image data of said at least portion of the plant (camera  31 processes images of the environment which includes plants; para [0116]); and wherein the plant treatment system has one of the following configurations: (i) comprises a control system (control system 35 and classification system; Fig. 1) configured and operable for data communication with said plant treatment apparatus (apparatus 1 has a control system 35 which controls the outlet orifice 17 and activates the control liquid; para [0117]), to receive and process the sensing signals produced by the sensing system (camera 31; para [0136]), the processing of the sensing signals comprising determining a condition of said at least portion of the plant (paras [0036] and [0136]).
Calleija does not teach at least one of the plant treatment devices being configured and operable to apply the treatment by controllably inducing a vibration pattern in the at least portion of a plant, said vibration pattern being costumed to a desired kind of the treatment to be applied by generating, via said at least one fluid flow channel connected to the at least one fluid flow applicator having the selected fluid exit aperture, an air flow having a predetermined flow profile, towards at least a portion of said plant, the predetermined flow profile of said air flow being a directional and targeted air stream of a controlled air volume and stream width that can be directed towards specific one or more regions in the at least portion of said plant and induce the vibration pattern in said specific one or more regions, and a control system configured and operable for defining parameters of the vibration pattern and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant.
Ganmor teaches at least one plant treatment device (vibration producing apparatus; Abstract) being configured and operable to apply the treatment by controllably inducing a vibration pattern in the at least portion of a plant (pressurized stream of air is applied in the direction of and targeted towards a plant to cause vibration; Page 1, lines 79-87), said vibration pattern being costumed to a desired kind of the treatment to be applied (vibration may be applied for several purposes, including pollination; Page 1, lines 57-61) by generating, via said at least one fluid flow channel (see Fig. 2a, wherein pressurized air travels from source 10 through chamber 12, outlet 14 and out of the apparatus via value 16 and then outlet nozzle 18) connected to the at least one fluid flow applicator (valve 16; Fig. 2a) having the selected fluid exit aperture (outlet nozzle 18; Fig. 2a), an air flow having a predetermined flow profile (air flow has a predetermined profile which is determined by the flow valve, rotary disc 20 and potentiometer 34; Page 1, lines 94-99; Page 2, lines 59-82) towards at least a portion of said plant, the predetermined flow profile of said air flow being a directional and targeted air stream of a controlled air volume (controlled by valve 16; Page 2, lines 41-45) and stream width (controlled by valve 16; Page 2, lines 41-45) that can be directed towards specific one or more regions in the at least portion of said plant and induce the vibration pattern in said specific one or more regions (pressure stream of air is a directional and targeted stream of a controlled air volume and stream width that is directed towards specific regions of a plant to include vibration; Page 1, lines 79-89, lines 111-115; Page 2, lines 59-70 and lines 74-79), and a control system configured and operable for defining parameters of the vibration pattern and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant (potentiometer 34 varies the periodicity of vibration produced by the apparatus to vibrate the target plant; Page 5, lines 74-79).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vibration producing apparatus being configured and operable to apply the treatment by controllably inducing a vibration pattern in at least a portion of a plant, as taught by Ganmor, to the plant treatment device of Calleija since this allows for application of pressurized air which dislodges pollen from a plant and induces self-pollination, as recognized by Ganmor (Page 1, lines 57-68 and lines 106-110).
Regarding claim 4, Calleija as modified teaches the limitations of claim 1, as above, and Calleija further teaches a control system (control system 35; Fig. 1) configured and operable for data communication with said plant treatment apparatus (control system 35 controls operation of various components of apparatus 1; para [0145]), to receive and process the sensing signals produced by the sensing system (camera 31), the processing of the sensing signals comprising determining a condition of said at least portion of the plant (camera 31 generates 2-D images of the environment which is used to identify targets within the environment through a classification system; para [0116]), defining parameters of the vibration pattern and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant (Ganmor- vibration producing apparatus includes a frequency display 30, tachometer sensor 32 and speed drive control (potentiometer 34) which define the parameters of the vibration pattern; Page 2, lines 71-82), wherein said desired kind of treatment is pollination (Ganmor – Page 1, lines 57-71), said at least one plant treatment device (Calleija - reservoirs 5 which hold control fluids: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; Ganmor – vibration producing apparatus) is configured and operable as a plant pollination device (Calleija - the control liquid may be an agricultural chemical formulation which includes pollen or a pollenating agent; para [0027]; Ganmor – Page 1, lines 57-71), and wherein said control system (Calleija - control system 35) is configured and operable to process the sensing signals (camera 31 produces 2-D images which are classified by the classification system; para [0059]) and, upon determining that a flower within said at least portion of the plant is to be pollinated, generate corresponding operational data for said at least one plant treatment device such that said induced vibration pattern is configured to cause pollination of at least one flower within said at least portion of the plant (Ganmor – vibration producing apparatus incudes vibration which causes self-pollination in the target plant; Page 1, lines 103-109).
Regarding claim 5, Calleija as modified teaches the limitations of claim 1 and Calleija further teaches wherein the one or more plant treatment devices (Calleija - reservoirs 5 which hold control fluids: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; Ganmor – vibration producing apparatus) further comprises an additional plant treatment device comprising a substance delivery device (apparatus 1 may include multiple reservoirs 5 for holding various control fluids, depending on the needs of the user, to application to plants; paras [0035-0036]) configured and operable to locally deliver or spray at least one of a treatment substance or pollen onto one or more regions of said at least portion of the plant (pollen or pollinating agents are applied to plants; para [0027]), said treatment substance comprising at least one of the following: a medicament for treating plant disease, a plant hormone inducing plant growth, a pesticide that kills pests, or a plant damaging substance that prevents growth and/or pollination (control fluids to be applied to plants include: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations (suspensions of pollen or pollenating agents), water jets; para [0027]).
Regarding claim 6, Calleija as modified teaches the limitations of claim 5, as above, and Calleija further teaches wherein said substance delivery device (multiple reservoirs 5 for holding various control fluids) utilizes a said atleast one fluid flow channel (supply lines 6; Fig. 1) connected to said at least one fluid flow applicator (nozzle 16; Fig. 1) having the selected fluid exit aperture (outlet orifice 17; Fig. 1) to deliver or spray the treatment substance or the pollen (fluid outlet (15) may include multiple outlet orifices 17 adapted to direct multiple control fluids toward a plant; para [0127]).
Regarding claim 7, Calleija as modified teaches the limitations of claim 1 and Calleija further teaches wherein said control system (control system 35) is configured and operable to define at least one of the following parameters of the vibration pattern: frequency, amplitude and duration of the vibration pattern (Ganmor – frequency of air pulses exceeds 200 pulses per minute; Page 1, para 88-89).	
Regarding claim 8, Calleija as modified teaches the limitations of claim 1 and Calleija further teaches comprising a control system (control system 35) configured and operable for data communication with said plant treatment apparatus (control system 35 controls the delivery of control fluids of apparatus 1; para [0117) to receive and process the sensing signals (2-D images) produced by the sensing system (camera 31), the processing of the sensing signals comprising determining a condition of said at least portion of the plant (para [0116]), defining parameters of the vibration pattern and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant (parameters of the vibration pattern are determined based on the requirements of the target plant (Page 2, lines 46-49) and a vibration pattern is applied to the plant via pulsed air for purposes of self-pollination (Page 2, lines 103-109), said control system (Ganmor - potentiometer 34; Fig. 2A) being configured and operable to define at least one of the following parameters of the vibration pattern: number of train pulses of air, time gap between train pulses, number of pulses in each train pulse, time gap between two pulses in each train pulse, amplitude of pressure in each pulse, duration of each pulse (Ganmor - potentiometer may vary the periodicity of vibration; Page 5, lines 74-79 (provided copy)).
Regarding claim 13, Calleija as modified teaches the limitations of claim 1 and further teaches wherein said sensing system (Calleija – sensing system 30) further comprises one or more environmental sensors configured and operable to provide the sensing signals indicative of one or more environmental conditions in a vicinity of said at least portion of the plant (Calleija – infrared sensors are used to provide information about environmental conditions; para [0045]).
Regarding claim 19, Calleija as modified teaches the limitations of claim 1, as above, and Calleija further teaches said plant treatment apparatus (apparatus 1; Fig. 1) comprises a navigation and tracking assembly configured and operable to bring the plant treatment apparatus to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment system (apparatus 1 may comprise RTK, GPS, SLAM, or other localization methods to enable navigation and tracking to bring apparatus 1 to the appropriate treatment area; para [0066]). 
Regarding claim 20, Calleija as modified teaches the limitations of claim 19 and further teaches the following configuration:
c) said navigation and tracking assembly comprises at least one of the following: one or more optical sensors, and a positioning sensor (Calleija – control system 35 includes navigation systems incorporating GPS or alternative positioning systems; para [0117]).
Regarding claim 40, Calleija, as modified, teaches the limitations of claim 1 and further teaches wherein the at least one fluid flow channel (Calleija – supply line 6; Fig. 1) comprises one or more at least partially flexible tubes (Calleija – supply line 6 is a tube which is connected to the movable outlet support assembly 20 which moves per instruction from the control system 35 to hit targets and is thus must be flexible to accommodate movement; Fig. 1).
Regarding claim 41, Calleija, as modified, teaches the limitations of claim 40 and further teaches wherein the at least one fluid flow applicator (Calleija – nozzle 16; Fig. 1) connected to said fluid flow channel (Calleija – supply line 6) is located on a movable mount (Calleija - movable outlet support assembly 20 and second member 23; Fig. 1).
Claims 9-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ganmor as applied to claims 1, 4, 5, 6, 7, 8, 13, 19-20 and 40-41 above, and further in view of Caldeira (US PGPUB 20160353661).
Regarding claim 9, Calleija as modified teaches the limitations of claim 1, as above, and Calleija further teaches wherein said at least portion of the plant being treated is located within a field of view of the optical sensor (digital camera 31 is adapted to generate an image of the environment/target plant; para [0116]) and the fluid flow channel (supply line 6; Fig. 1) but does not teach the fluid flow channel being configured with a predetermined fixed relative orientation comprising at least one of an offset or angular difference between axis of line of sight of the optical sensor and axis of propagation of the directional and targeted air stream.
Caldeira teaches a plant treatment system (Abstract) wherein said optical sensor (camera 254; Fig. 2A) and the fluid flow channel (pollinations device 220 & nozzle 224; Fig. 2A) are configured with a predetermined fixed relative orientation comprising at least one of an offset or angular difference between axis of line of sight of the optical sensor and axis of propagation of the directional and targeted air stream (see Fig. 2A, wherein the camera 254 and nozzle 224 are at fixed relative orientations with an offset difference and the type of treatment which may be applied includes solid, liquid or gas; para [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fixed relative orientation, as taught by Caldeira, to the optical sensor and fluid flow channel of Calleija as modified, since this will allow the device to apply the desired treatment to the correct area of the target plant, as understood by one of ordinary skill in the art.
Regarding claim 10, Calleija as modified teaches the limitations of claim 9, as above, and further teaches having at least one of the following configurations: 
a) a light collecting plane of said optical sensor is located adjacently to a fluid exit aperture of said fluid flow applicator , and 
b) said optical sensor and said fluid exit aperture of said fluid flue applicator are fixedly attached (Calleija — digital camera 31 is adjacent nozzle 16, they are fixedly attached via first member 22 and the body just above; Fig. 1).
Regarding claim 11, Calleija as modified teaches the limitations of claim 1, as above, and  further teaches wherein the one or more plant treatment devices (Calleija - reservoirs 5 which hold control fluids: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; Ganmor – vibration producing apparatus) but does not teach further comprising a pollen transport device configured and operable to collect pollen from a container on a vehicle or in a farming area and deliver the collected pollen to a pistil of at least one flower within said at least portion of the plant.
Caldeira teaches a plant treatment system (Abstract) wherein said plant treatment apparatus (robotic device 200; Fig. 1) further comprises a pollen transport device configured and operable to collect pollen (collection device 230; Fig. 2A) from a container on vehicle or in farming area and deliver the collected pollen to a pistil of at least one flower within said at least portion of the plant (collection device 230 collects pollen from a flower, which may be in a container in a farming area, and then delivers pollen to a flower; Fig. 8; Page 8, para [0084]; See Fig. 8, wherein the collected pollen is delivered to a flower for pollination).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pollen transport device, as taught by Caldeira, to the plant treatment device of Calleija, since this would make the device more efficient, as understood by one of ordinary skill in the art.
Regarding claim 12, Calleija as modified teaches the limitations of claim 11, as above, and further teaches wherein said pollen transport device has a patterned surface configured to adhere the pollen being collected to said patterned surface (Caldeira — collection device 230 includes an adhesive surface which may include fibers or protrusions to adhere the pollen; Fig. 2A; Page 2, para [0031]).
Regarding claim 23, Calleija as modified teaches the limitations of claim 1 and Calleija further teaches comprising a control system (control system 35) configured and operable for data communication with said plant treatment apparatus (control system 35 controls the apparatus 1), to receive and process the sensing signals produced by the sensing system (sensing system 30; Fig. 1), the processing of the sensing signals comprising determining a condition of said at least portion of the plant (camera 31 produces signals (2-D images) which capture information about the condition of the environment/target plants and the classification system provides decision making capabilities; paras [0036-0037]), defining parameters of the vibration pattern (Ganmor – vibration is applied to plants; Page 1, lines 79-87) and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant (Ganmore – vibration producing apparatus induces a vibration pattern corresponding to the type of pattern required by the target plant) wherein the control system (control system 35) is configured and operable to analyze the sensing signals from at least the optical sensor and determine a condition of said at least portion of the plant (camera 31 captures image of plant which is processed by control system 35; para [0045]).
Calleija as modified does not specifically teach determining a condition of said at least portion of the plant while being treated and after the treatment, and generate corresponding feedback data, enabling decision making about modification of at least one parameter of the treatment affecting the vibration pattern induced in the at least portion of the plant.
Caldeira teaches a plant treatment system (Abstract) wherein the control system (processing circuit 310; Fig. 6B) determines a condition of said at least portion of the plant while being treated and after the treatment, and generate corresponding feedback data, enabling decision making about modification of at least one parameter of the treatment of the plant (pollination plan is monitored by sensors such as cameras and documentation is used to provide feedback for subsequent actions; Page 5, para [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide determining a condition of the plant during and after treatment to generate feedback data, as taught by Caldeira, to the device of Calleija, as modified, since this will improve the treatment of the device and increase efficiency, as understood by one of ordinary skill in the art.
Regarding claim 24, Calleija as modified teaches the limitations of claim 1, as above, and further teaches wherein said one or more plant treatment devices (Calleija - reservoirs 5 which hold control fluids: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; Ganmor – vibration producing apparatus)  but does not teach further comprises a pollination inhibiting device configured and operable to prevent pollination to occur to one or more flowers or prevent growth and blossoming of additional flowers within said at least portion of the plant, while minimizing damage to nearby parts of the plant.
Caldeira teaches a plant treatment system (Abstract) comprising a pollination inhibiting device configured and operable to prevent pollination to occur to one or more flowers or prevent growth and blossoming of additional flowers within said at least portion of the plant, while minimizing damage to nearby parts of the plant (pollination prevention device 330 may prevent pollination in plant via a cutting device 610, photodamage device 620, chemical device 630, and thermal device 640; Page 6, paras [0070]-[0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pollination prevention device, as taught by Caldeira, to the treatment system of Calleija, as modified, since this gives the system more control over the output (quality and quantity) of product from the plants, as understood by one of ordinary skill in the art.
 Regarding claim 25,  Calleija as modified teaches the limitations of claim 24, as above, and further teaches wherein said pollination inhibiting device (Caldeira – pollination prevention device 330) has one of the following configurations:
 a) the pollination inhibiting device (Caldeira – pollination prevention device 330) comprises a laser device (Calleija – control agent is a form of radiation which is a laser; para [0081]) configured and operable to irradiate said at least portion of the plant with predetermined laser parameters to thereby damage said at least portion of the plant (Calleija – laser acts to irradiate the target plant which causes damage to the plant; paras [0080-0081]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ganmor as applied to claims 1, 4, 5, 6, 7, 8, 13, 19-20 and 40-41 above, and further in view of Ellins (US PGPUB 20170094920).
Regarding claim 14, Calleija as modified teaches the limitations of claim 13 and further teaches said one or more plant treatment devices (Calleija - reservoirs 5 which hold control fluids: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; Ganmor - vibration producing apparatus) but does not teach further comprises an environment conditioning device being configured and operable to modify at least one of temperature and humidity of a surrounding of said at least portion of the plant.  
Ellins teaches a plant treatment system (cultivation system 10) comprising an environment conditioning device being configured and operable to modify at least one of temperature and humidity of a surrounding of said at least portion of the plant (fogger can be used to generate humidity; Page 5, para [0049]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fogging system, as taught by Ellins, to the plant treatment device of Calleija, as modified, since fogging can be used to elicit desired biochemical responses in the target plants, as recognized by Ellins (Page 5, para [0051)).
Regarding claim 15, Calleija as modified teaches the limitations of claim 14, as above, and further teaches wherein said environment conditioning device (Ellins — fogging system; Page 5, para [0049]) utilizes said at least one fluid flow channel connected to said at least one fluid flow applicator to modify the temperature or humidity by air flow (Ellins — fogger applies liquid treatments to plants and thus has a fluid flow channel which is connected to a fluid flow applicator; Page 5, paras [0049] — [0051]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ganmor as applied to claims 1, 4, 5, 6, 7, 8, 13, 19-20 and 40-41 above, and further in view of Bar (US Patent 8492619 B2).
Regarding claim 16, Calleija as modified teaches the limitations of claim 5 and further teaches  comprising a control system configured and operable for data communication with said plant treatment apparatus (Calleija – control system 35 communicates with apparatus 1), to receive and process the sensing signals produced by the sensing system (Calleija - control system 35 receives and processes data from sensing system 30; paras [0036] and [0045]), the processing of the sensing signals comprising determining a condition of said at least portion of the plant (Calleija - camera 31 of sensing system 30 is adapted to generate data about the environment which is analyzed by the control system and classification system; paras [0036] and [0045]), defining parameters of the vibration pattern (Ganmore - vibration producing apparatus produces the vibration pattern) and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant (Ganmor - pressurized stream of air is applied in the direction of and targeted towards a plant to cause vibration; Page 1, lines 79-87), wherein said sensing system (Calleija – sensing system 30) comprises one or more environmental sensors configured and operable to provide the sensing signals indicative of one or more environmental conditions in a vicinity of said at least portion of the plant, wherein said sensing signals are indicative of unfavorable conditions for pollination (Calleija - sensors (camera or other sensors : infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems) provide environmental data; para [0016]), and wherein said control system generates operational data for said substance delivery device to deliver or spray an agricultural chemical formulation (Calleija ; paras [0118-0121]).
Calleija as modified does not teach a hormone that induces parthenocarpic fruit growth.
Bar teaches using a hormone that induces parthenocarpic fruit growth (Col. 1, lines 32-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the parthenocarpic hormone, as taught by Bar, to the substance delivery device of Calleija, as modified, since application of this hormone would allow for increased fruit yield even when fertilizations conditions are adverse, as recognized by Bar (Col. 1, lines 45-50).
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ganmor as applied to claims 1, 4, 5, 6, 7, 8, 13, 19-20 and 40-41 above, and further in view of Redden (WO 2015013723 A2).
Regarding claim 17, Calleija, as modified, teaches the limitations of claim 5, as above, and further teaches sensing signals (Calleija – signals produced by sensing system 30) and wherein said control system generates operational data for said substance delivery device to deliver or spray a medicament or a pesticide respectively (Calleija - control system 35 controls operation of the reservoirs 5 which deliver various control fluids, including pesticides, according to a user’s needs; para [0027]) but does not specifically teach wherein said sensing signals are indicative of a disease of said at least portion of the plant or pest in a surrounding of or on said at least portion of the plant.
Redden teaches a plant treatment system (Abstract) wherein said sensing signals are indicative of a disease of said at least portion of the plant or pest in a surrounding of or on said at least portion of the plant (detection mechanism 100 provides data which can indicate the presence or absence of disease symptoms and the presence/absence of pests (insects); Page 16, para [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sensing signals indicative of disease and/or pests around a plant, as taught by Redden, to the device of Calleija, as modified, since additional plant data will allow the system to select the appropriate operation parameters for treatment, as recognized by Redden (Page 16, para [0051)).
Regarding claim 21, Calleija as modified teaches the limitations of claim 19, as above, and further teaches said navigation and tracking assembly (Calleija - (apparatus 1 may comprise RTK, GPS, SLAM, or other localization methods to enable navigation and tracking to bring apparatus 1 to the appropriate treatment area; para [0066]) comprises a telescopic structure (Calleija – see Fig. 11; para [0140]) comprising at its distal side a pivot (Calleija – joint 73; Fig. 11) configured and operable to hold the at least one plant treatment device and enable angular movement of the plant treatment device with respect to the telescopic structure, the telescopic structure is configured and operable to extend and retract to bring the plant treatment device to the vicinity of said at least portion of the plant (Calleija - various control fluids are held in reservoirs 5 and applied to targets plants via supply line 6, fluid outlet 15,  nozzle 16 and outlet orifice 17 (of apparatus 1), the control fluids including: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; paras [0118-0121] , and a sensing system (Calleija – sensing system 30; Fig. 1).
Calleija as modified does not teach at least two optical sensors, a first optical sensor of the at least two optical sensors has a fixed field of view with respect to said telescopic
 structure and a second optical sensor of the at least two optical sensors has a fixed field of view with respect to said plant treatment device.
Redden teaches a plant treatment system (system for plant treatment 10; Fig. 1) wherein the sensing system comprises at least two optical sensors (system may have two cameras; Pages 37-38, para [0091]), a first optical sensor of the at least two optical sensors has a fixed field of view (detection mechanism 100 can be an optical sensor and has a fixed field of view; Pages 7-8 , para [0035]) and a second optical sensor of the at least two optical sensors has a fixed field of view with respect to said plant treatment device (verification mechanism 500 can be a camera and has a fixed field of view relative to the treatment mechanism 200; Fig. 2B; Pages 18-19, para [0054]; Page 10, para [0042)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple optical sensors, as taught by Redden, to the plant treatment device of Calleija, as modified, since the sensors provide the data required to provide the correct treatment to the target plant, as recognized by Redden (Page 7, para [0034]; Pages 9-10, para [0041]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ganmor as applied to claims 1, 4-8, 13, 19-20 and 40-41 above, and further in view of Faris (CN 1889824-A).
Regarding claim 18, Calleija as modified teaches the limitations of claim 1, as above, and further teaches wherein said plant treatment apparatus (Calleija – apparatus 1; Fig. 1) but does not teach further comprising at least one of a sterilization, cleaning or disinfecting assembly configured and operable to respectively sterilize, clean or disinfect said one or more plant treatment devices, the assembly comprising at least one of the following: a hot air blower, a cleaning material applicator, and a cleaning or disinfecting or sterilizing material sprayer.
Faris teaches a plant treatment apparatus (Page 3, lines 14-15) comprising a cleaning or disinfecting assembly configured and operable to respectively sterilize, clean or disinfect, the assembly comprising at least one of the following: a hot air blower, a cleaning material applicator, and a cleaning or disinfecting or sterilizing material sprayer (washing or cleaning cycle is used to wash with water or a solvent via a sprinkler to remove contaminants such as pollen or other debris; Page 3, lines 6-11; Page 5, lines 11-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the washing sprinkler, as taught by Faris, to the device of Calleija, as modified, since cleaning can improve efficiency of the system, as recognized by Faris (Page 5, line 24).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Ganmor as applied to claims 1, 4, 5, 6, 7, 8, 13, 19-20 and 40-41 above, and further in view of Nakai (JP 2017012137 A).
Regarding claim 22, Calleija as modified teaches the limitations of claim 4 and further teaches  said control system (Calleija – control system 35; Fig. 1) and sensing signals (Calleija – camera 31 generates 2D images) but does not specifically teach wherein said control system is configured and operable to determine, based on said sensing signals, whether at least one flower on said portion of the plant is ready for pollination, by comparing said sensing signals with reference data comprising images of flowers ready for pollination, or by processing said image data to identify presence of a flower in the image(s) and identify readiness of the flower(s) for pollination by identifying flower parameters indicative of existence or absence of pollination or by utilizing trained artificial intelligence.
Nakai teaches wherein said control system is configured and operable to determine, based on said sensing signals, whether at least one flower on said portion of the plant is ready for pollination, by comparing said sensing signals with reference data comprising images of flowers ready for pollination or by processing said image data to identify presence of a flower in the image(s) and identify readiness of the flower(s) for pollination by identifying flower parameters indicative of existence or absence of pollination or by utilizing trained artificial intelligence (via the photographing mechanism, identifying information is captured about a target plant and control unit decides if plant is ready for pollination; Page 7, para 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the capability to determine whether a flower is ready for pollination, by comparing said sensing signals with reference data comprising images of flowers ready for pollination or by processing said image data to identify presence of a flower in the image(s) and identify readiness of the flower(s) for pollination by identifying flower parameters indicative of existence or absence of pollination or by utilizing trained artificial intelligence, as taught by Nakai, to the device of Calleija, as modified, since this allows the apparatus to perform pollination processing for each flower without presetting the treatment path which increases autonomy of the apparatus and increases productivity, as recognized by Nakai (Page 7, para 3).
Claims 26 -28 , 30-31 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Calleija (as above) in view of Humphrey (WO 9114363 A).
Regarding claim 26, Calleija teaches a plant treatment apparatus comprising: 
one or more treatment devices and at least one plant treatment device ((various control fluids are held in reservoirs 5 and applied to targets plants via supply line 6, fluid outlet 15,  nozzle 16 and outlet orifice 17 (of apparatus 1), the control fluids including: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; paras [0118-0121]) configured and operable to caused targeted damage to at least a portion of a plant (a control fluid of a pesticide is applied and targeted towards weeds for the purpose of killing; para [0025]) via at least one fluid flow channel (supply line 6; Fig. 1) connected to at least one fluid flow applicator (nozzle 16; Fig. 1) having a selected fluid exit aperture (outlet orifice 17; Fig. 1);
a sensing system (sensing system 30; para [0116]) comprising one or more sensors configured and operable to provide sensing signals indicative of a condition of said at least portion of the plant (camera 31 generates data about the environment, including plants, which is analyzed by the control system and classification system; paras [0036] and [0045]; Fig. 10), said one or more sensors comprising an optical sensor configured and operable to provide the sensing signals indicative of image data of said at least portion of the plant (camera  31 processes images of the environment which includes plants; para [0116]); 
and a communication utility for data communication with a control system to transmit the sensing signals to the control system and receive from the control system operational data for said at least one plant treatment device to cause the targeted damage to said at least portion of the plant (camera 31 of the sensing system 30 provides data which is analyzed by the classification system and then communicated to the control system 35 which provides operational data for application of the control fluid; para [0037]) based on following one or more conditions of said at least portion of the plant: disease in said portion of the plant (fungal infection or other disease; para [0119]), pest on said portion of the plant (targeted agricultural pests: mites, ants, beetles, nematodes, locusts, etc.; para [0119]), predetermined number of overall flowers that should exist on said portion of the plant, predetermined number of flowers or flower buds that have been already pollinated on said portion of the plant unwanted shoot or branch or a bud thereof, or a part thereof on said portion of the plant, thereby optimizing at least one of quantity or quality of yield on said plant.
Calleija does not teach at least one plant treatment device being configured and operable to cause targeted damage to at least a portion of a plant by blowing air of predetermined high temperature and flow profile of a controlled flow direction, air volume and air stream width on the at least part of the at least portion of the plant.
Humphrey teaches a plant treatment apparatus (weed killing device; Abstract; Fig. 1) comprising: at least one plant treatment device (heated air system; Abstract) being configured and operable to cause targeted damage to at least a portion of a plant (Abstract) by blowing air of predetermined high temperature (the air is of a predetermined high temperature which is able to kill weeds; Page 2, para 1) and flow profile of a controlled flow direction (the heated air is applied in a controlled flow direction out of the nozzle 12 and towards the target plants; page 7, para 2), air volume (controlled by a control is provided for a user to select the appropriate volume of air to be delivered; Page 4, lines 15-18) and air stream width (air stream width is determined by the width of the nozzle 12 provided) on the at least part of the at least portion of the plant.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plant treatment device configured to cause damage to a plant by blowing air of a predetermined high temperature, flow profile, air volume, and air steam width, as taught by Humphrey, to the device of Calleija since this device provides a relatively clean and controllable method for killing weeds, as recognized by Humphrey (Page 1, lines 23-25).
Regarding claim 27, Calleija, as modified, teaches the limitations of claim 26, as above, and further teaches wherein said one or more treatment devices  (Calleija - various control fluids are held in reservoirs 5 and are applied by apparatus 1, including: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; paras [0118-0121]; Humphrey – heated air system) further comprise at least one of the following: 
laser of predetermined parameters of intensity and/or wavelength and substance delivery (Calleija – control fluids which are used include: herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; paras [0118-0121]), 
and wherein said at least one plant treatment device is configured and operable to cause the damage to said at least portion of the plant by contactlessly delivering at least one of said laser, air or substance to said at least portion of the plant (Calleija – apparatus 1 contactlessly delivers herbicides, fungicides, pesticides, or other agricultural formulations to a plant to cause damage; [0118-0121]).
Regarding claim 28, Calleija, as modified, teaches the limitations of claim 26 and further teaches wherein said plant treatment apparatus (Calleija – apparatus 1) further comprises a navigation and tracking assembly configured and operable to bring the plant treatment apparatus to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment device (Calleija – control system 35 includes navigation systems incorporating GPS or alternative positioning systems to bring apparatus 1 near a plant for treatment; para [0117]), said navigation and tracking assembly having one or more of the following configurations:
b) said navigation and tracking assembly comprises a ground vehicle configured and operable to controllably transport the plant treatment apparatus to the vicinity of said at least portion of the plant (ground-based vehicles transport the apparatus 1 to the vicinity of plants; Paras [0143-0144]; Fig. 12),
Regarding claim 30, Calleija, as modified, teaches the limitations of claim 26 and further teaches wherein said sensing system (Calleija – sensing system 30) is configured to provide said image data being indicative of number or condition of flower(s) on the portion of the plant, thereby enabling said control system to analyze the image data and generate the operational data indicative of at least one flower to be targeted and damaged on the portion of the plant (Calleija – sensing system 30 provides qualitative and quantitative data about target plants to the control system 35 which analyzes the data to generate operational data for treatment of the target plants; treatment includes application of pesticides, herbicides or other agricultural chemicals; para [0037]).
Regarding claim 31, Calleija as modified teaches the limitations of claim 30 and further teaches wherein said sensing system is configured and operable to provide feedback data in the form of image data of at least one flower that has been targeted by the plant treatment device, thereby enabling said control system to analyze said feedback data and determine whether said at least one flower has not been damaged and generate operational data to said plant treatment device to further damage said at least one flower (Calleija - sensing system 30 can provide feedback data to the control system to determine if targeted plants have been missed and the control system can generate operational data to provide further treatment to targeted plants; para [0059]).
Regarding claim 42, Calleija as modified teaches the limitations of claim 26 and further teaches wherein the at least one fluid flow channel comprises one or more at least partially flexible tubes (Calleija – supply line 6 is a tube which is connected to the movable outlet support assembly 20 which moves per instruction from the control system 35 to hit targets and is thus must be flexible to accommodate movement; Fig. 1).
Regarding claim 43, Calleija as modified teaches the limitations of claim 42 and further teaches wherein the at least one fluid flow applicator (Calleija – nozzle 16; Fig. 1) connected to said fluid flow channel (Calleija – supply line 6) is located on a movable mount (Calleija - movable outlet support assembly 20 and second member 23; Fig. 1).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Calleija in view of Humphrey as applied to claims 26-28, 30-31 and 42-43 above, and further in view of Redden (as above).
Regarding claim 29, Calleija as modified teaches the limitations of claim 26, as above, and further teaches wherein said plant treatment apparatus (Calleija – apparatus 1) further comprises a navigation and tracking assembly configured and operable to bring the plant treatment device to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment device (Calleija – control system 35 includes navigation systems incorporating GPS or alternative positioning systems which bring apparatus 1 to a vicinity of the plant; para [0066]), said navigation and tracking assembly comprises a telescopic structure (Calleija  - see Fig. 11; para [0140]) comprising at its distal side a pivot (Calleija  - joint 73; Fig. 11) configured and operable to hold the plant treatment device (Calleija - various control fluids are held in reservoirs 5 and applied to targets plants via supply line 6, fluid outlet 15,  nozzle 16 and outlet orifice 17 (of apparatus 1), the control fluids including: fertilizers, herbicides, fungicides, pesticides, agricultural chemical formulations, water jets; paras [0118-0121]; Humphrey - heated air system; Abstract) and enable angular movement of the plant treatment device with respect to the telescopic structure, the telescopic structure is configured and operable to extend and retract to bring the plant treatment device to the vicinity of said at least portion of the plant (Calleija – robotic arm 70 includes linkage elements 72 and joints 73 which provide additional degrees of freedom for operation; para [0137, 0139, 0140]), and said sensing system (Calleija – sensing system 30).
Calleija as modified does not teach at least two optical sensors, a first optical sensor of the at least two optical sensors has a predetermined field of view and a second optical sensor of the at least two optical sensors has a predetermined field of view with respect to said plant treatment device.
Redden teaches a plant treatment system (system for plant treatment 10; Fig. 1) wherein the sensing system comprises at least two optical sensors (system may have two cameras; Pages 37-38, para [0091]), a first optical sensor of the at least two optical sensors has a fixed field of view (detection mechanism 100 can be an optical sensor and has a fixed field of view; Pages 7-8 , para [0035]) and a second optical sensor of the at least two optical sensors has a fixed field of view with respect to said plant treatment device (verification mechanism 500 can be a camera and has a fixed field of view relative to the treatment mechanism 200; Fig. 2B; Pages 18-19, para [0054]; Page 10, para [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple optical sensors, as taught by Redden, to the plant treatment device of Calleija, as modified, since the sensors provide the data required to provide the correct treatment to the target plant, as recognized by Redden (Page 7, para [0034]; Pages 9-10, para [0041)).
Response to Arguments
Applicant’s arguments with respect to claims 4-31 have been considered but are moot because the new ground of rejection does not rely fully on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, applicant argues that Ganmor and Nakai “laconically describe application of some sort of vibration in plants. The techniques described in these references are limited and cannot be practiced to cover the wide spectrum of treatments achieved by the present invention, at least because they do not teach and are not able of controlling the vibration parameters as the present invention does due to the controllable operation of the fluid flow channel with its associated fluid flow applicator”.
In response, while Nakai is no longer used to teach claim 1, Ganmor in combination with Calleija does teach claim 1, as explained in the rejection above. Ganmor specifically teaches a plant treatment device (vibration producing apparatus; Abstract) being configured and operable to apply the treatment by controllably inducing a vibration pattern in the at least portion of a plant (pressurized stream of air is applied in the direction of and targeted towards a plant to cause vibration; Page 1, lines 79-87). The vibration parameters of Ganmor are controlled by the flow valve, rotary disc 20 and potentiometer 34 (Page 1, lines 94-99; Page 2, lines 59-82) and are specifically determined based on the desired treatment/result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included (Cope) is a method and system for inducing pollination in a plurality of plants which shares similarities to the instant application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643